IN CLERKS OmCi                                     This opinion was
         ^SnBEOPWMMMQIQM                                filed for record
                                                  at o^u>^oT\              d-oi9
                                                 r%o^c^rZo.—
   jCHCEFJUSTJCe                                    Susan L. Carlson
                                                   Supreme Court Clerk




     IN THE SUPREME COURT OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,

                    Petitioner,   No. 96069-1
                                  (consolidated with No. 96073-9)
    V.



MICPIAEL NELSON PECK,

                    Respondent.


STATE OF WASHINGTON,

                    Petitioner,   Filed    mP 2 6

    V.



CLARK ALLEN TELLVIK,

                    Respondent.
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


       Gonzalez,J.—We are asked to answer two questions under article I,

section 7 of our state constitution: first, whether defendants have standing to

challenge the scope of a warrantless inventory search of a vehicle when that

vehicle is stolen and, second, whether a proper inventory search extends to opening

an innocuous, unlocked container of unknown ownership found in a stolen vehicle

associated with defendants who were apprehended while burglarizing a home. We

hold that the defendants have automatic standing to challenge the search and that

the search of the irmocuous container was lawful under these circumstances. We

reverse the Court of Appeals and uphold the denial of the motion to suppress.

                                            Facts



       On Friday, January 23, 2016, Michael Peck and Clark Tellvik were seen on

a security camera, burglarizing a home. The owner ofthe home was demonstrating

her home's new surveillance system to a friend on her phone when she saw the

crime in progress. She called 911, and officers arrived at the home within minutes.


       When officers arrived, a Dodge Dakota pickup truck was stuck in the snow

in front of the house. Peck and Tellvik were outside the truck, trying to free it

from the snow. The officers contacted Peck and Tellvik, frisked them, and

detained them. Additional responding officers arrived within minutes, ran the
State V. Peck, No. 96069-1 (consolidated with State v, Tellvik, No. 96073-9)


registration ofthe vehicle, and discovered it was stolen. At this point, it was about

 1:21 a.m. The officers arrested Peck and Tellvik for possession of a stolen vehicle.

        After Peck and Tellvik were read their Miranda' rights. Peck agreed to

speak with an officer. Peck said he had been picked up earlier in the day in the

Dodge Dakota pickup by Tellvik. Peck told the officer that he had never seen

Tellvik drive the pickup and that Tellvik started it with a screwdriver.


        The officer asked if Peck and Tellvik had gone in any of the buildings or the

house. Peck assured the officer that they had not. The officer also asked Peck if

he had anything in the vehicle. After some equivocation. Peck said that a cell

phone, a car battery, and a small bag of tools belonged to him. Peck told the

officer that the vehicle was not running well, so they brought the battery and tools

just in case the truck broke down. Peck told the officer nothing else in the truck

belonged to him.


       Soon after the officer was done talking with Peck, the homeowner andved.

She confirmed with the police officers that she did not know either Peck or Tellvik

and that they did not have permission to be on her property. She also confirmed

that her outbuilding, which was open, had been locked when she left. When asked

about the battery and the bag of tools Peck claimed, the homeowner said they were



'Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
                                               3
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


hers and that they had been stored in the outbuilding. The officers found a pry bar

in the snow beneath the Dodge Dakota's driver's side door and it appeared from

the latch and door of the outbuilding that it had been pried open. The officers

accompanied the homeowner into the outbuilding and determined that somebody

had been inside.


       Peck and Tellvik were taken from the scene. Because the pickup was stolen

and stuck on private property, the officers impounded the vehicle and called for a

tow truck. Before the tow truck arrived, an officer conducted an inventoiy search.

When asked at trial why he inventoried the vehicle, the officer testified:


             A: We want to make sure there's nothing inside that vehicle that the
       owner could be held responsible for if it's illegal. We don't want to return
       any drugs, any weapons, anything with that vehicle that shouldn't be in it.
       We want to go through the inside of the vehicle, make sure there's nothing
       unsafe, nothing illegal in there.
             Q: Okay. All right. So that's one-that's one purpose for it. And,
       what's another purpose for an inventory search?
              A: Another purpose, to inventory what items are in the vehicle.
       Another purpose also is if you get an occupied stolen to remove the property
       of the-occupants, so it's not returned to the owner of the vehicle.
            Q: Okay. And-when you want to make a list of the stuff, what- what
      purpose does that serve?
              A: To show a list of what was in the vehicle.

              Q: Okay. And why would you-why would you care?
            A: Just in case someone claims that their diamond ring was left in that
      car and now it's gone.
              Q: Okay. So,-so who does it protect?
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


              A: Everyone.
              Q: And by everyone, it protects-the sheriffs office?
             A: Sheriffs office, the registered owner, the other folks who have
       property inside that vehicle, their property isn't given away to someone it's
       not supposed to.
              Q: And how about the tow company?
              A: It also protects the tow company, yes.
Verbatim Transcript of Proceedings(VTP)(May 10, 2016) at 104-05. When asked

if searching for something specific, the officer responded:


              A: No. The main thing with one of these searches is to make sure you
       haven't got something dangerous that can go back to the owner. A good
       example is a case they had in Seattle recently where a stolen Jeep was
       returned to the owner, and it's full of used hypodermic needles. The last
       thing I want is to hop into my rig and reach down-seats and get-poked by
       somebody's (inaudible). And I'd feel the same way-any vehicle that we
       return to an owner.

Id. at 107. During the inventory search, the officer discovered that the ignition was

punched out. The officer saw a "black zippered nylon case" that seemed to hold

CDs(compact disks), and opened it. M at 418. When asked why he opened it, he

responded,"No telling what could be in it." Id. at 108. And he further testified

that "I didn't know if it belonged to the owner of the truck. It could very well have

registration documents in it. It could have belonged to one ofthe subjects that

were there that night." Id. at 109.


       Inside the black zippered nylon case was packaged methamphetamine, an

electronic scale, and a smoking pipe. The State charged Peck and Tellvik with
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


several crimes, including possession of a controlled substance with intent to

deliver. Peck and Tellvik moved to suppress the contents ofthe black zippered

nylon case. The trial court denied the motion to suppress, finding the inventory

search to be proper and finding no evidence of pretext. See id. at 191-92 (oral CrR

3.6 ruling)("I didn't see anything out of the ordinary here that would make me

think that [the officer] was trying to use the inventory search to try to-bypass a

warrant requirement."). Peck and Tellvik were subsequently convicted. Both

appealed their controlled substance convictions. The Court of Appeals reversed

the trial court's denial of the motion to suppress. We granted review.


                                          Analysis



       Peck and Tellvik challenge the proper scope of a warrantless inventory

search, and the State challenges their ability to make such a claim. This case

presents only questions of law, which we review de novo. State v. Valdez,

167 Wn.2d 761, 767, 224 P.3d 751 (2009)(citing State v. Carneh, 153 Wn.2d

274, 281, 103 P.3d743 (2004)).


                                  Automatic Standing



       First, we must decide whether the defendants have standing to challenge the

search. The State argues Peck and Tellvik do not have standing because a thief

should have no privacy interest that overrides that of the true owner. But in our
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


State, a defendant has automatic standing to challenge a search if(1) possession is

an essential element of the charged offense and (2)the defendant was in possession

of the contraband at the time of the contested search or seizure. State v. Simpson,

95 Wn.2d 170, 175, 622 P.2d 1199 (1980)(plurality opinion). And a defendant

has automatic standing to challenge the legality of a seizure '"even though he or

she could not technically have a privacy interest in such property.'" State v. Evans,

159 Wn.2d 402, 406-07, 150 P.3d 105 (2007)(quoting Simpson, 95 Wn.2d at

175).^ The rule applies to searches as well as seizures. See, e.g.. State v. Allen,

93 Wn.2d 170, 172-73, 606 P.2d 1235 (1980).


       Peck and Tellvik have automatic standing to challenge the inventory search.

The first prong of the test is satisfied because both were charged with possession of

a controlled substance with intent to deliver. See RCW 69.50.401(1). The second

prong is satisfied because Peck and Tellvik were in possession of the truck up until

the time of the search. As such. Peck and Tellvik have automatic standing to

challenge the warrantless inventory search of the black zippered nylon case. The

dissent claims that we "eviscerate[] automatic standing." Dissent at 15. We do

not. Peck and Tellvik have automatic standing to challenge the admission of

evidence found during the inventory search. Because we find Peck and Tellvik


^ In Evans, we held merely disclaiming ownership was not enough to constitute abandonment.
We emphasized that the circumstances suiTounding the disclaimer dictate whether a defendant
has abandoned his or her property. 159 Wn.2d at 412-13.
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


have automatic standing to challenge the inventory search, we address the

propriety of the search.


                                    Inventory Search



       "Any analysis of article 1, section 7 in Washington begins with the

proposition that warrantless searches are unreasonable per se." State v. White, 135

Wn.2d 761, 769, 958 P.2d 982(1998)(citing State v. Hendrickson, 129 Wn.2d 61,

70, 917 P.2d 563 (1996)). Despite the strict rule, a warrantless search is valid if

one ofthe narrow exceptions to the warrant requirement applies. Id. The

exceptions are '"carefully drawn and jealously guarded.'" State v. Byrd, 178

Wn.2d 611, 616, 310 P.3d 793 (2013)(quoting                  v. Bravo Ortega, 111 Wn.2d

116, 122,297P.3d 57 (2013)).


       One of those narrow exceptions is a noninvestigatory inventory search.

Inventory searches have long been recognized as a practical necessity. State v.

Tyler, 111 Wn.2d 690, 700-01, 302 P.3d 165 (2013)(citing State v. Gluck, 83

Wn.2d 424, 428, 518 P.2d 703 (1974)). To be valid, inventory searches must be

conducted in good faith and not as a pretext for an investigatory search. Id. at 701

{cWmgState v. Houser, 95 Wn.2d 143, 155, 622 P.2d 1218 (1980)).


       Inventory searches are also limited in both scope and puipose. As we held

in Tyler, "Warrantless inventory searches are permissible because they (1) protect
State V. Peck, No. 96069-1 (consolidated with State aa Tellvik, No. 96073-9)


the vehicle owner's (or occupants') property,(2) protect law enforcement

agencies/officers and temporary storage bailees from false claims of theft, and (3)

protect police officers and the public from potential danger." Tyler, 111 Wn.2d at

701 (citing White, 135 Wn.2d at 769-70).^ "Unlike a probable cause search and

search incident to arrest, officers conducting an inventory search perform an

administrative or caretaking function." State v. VanNess, 186 Wn. App. 148, 162,

344 P.3d 713 (2015){cWmg State v. Smith, 76 Wn. App. 9, 13, 882 P.2d 190

(1994)). Here, because we are not faced with a locked container, we do not opine

on the propriety of law enforcement's opening of a locked container in the context

of an inventory search. Peck and Tellvik argue there is no constitutional difference

between a locked container and one that is merely closed. Resp'fs Suppl. Br.

(Tellvik) at 8 (citing State v. Wisdom, 187 Wn. App. 652, 675-76, 349 P.2d 953

(2015); Houser, 95 Wn.2d at 158; White, 135 Wn.2d at 771-72). Having examined

the three cases cited, we disagree.


       First, in Houser, the defendant was charged with two counts of possession of

a controlled substance. Houser, 95 Wn.2d at 145. The charges were based on

drugs found by police after impounding the defendant's vehicle. The police

opened the locked trunk and searched a shopping bag, within which was a closed


^ A "bailee" is "[sjomeone who receives personal property from another, and has possession of
but not title to the property. A bailee is responsible for keeping the property safe until it is
returned to the owner." Black's Law Dictionary 173 (11th ed. 2019).
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


toiletry bag that the police also opened and found drugs. Id. at 146-47.'^

Contending that the evidence obtained during the inventory search should have

been suppressed by the trial court, the defendant challenged the propriety of the

impoundment as well as the scope of the search. We held (1)the impoundment

was unconstitutional,(2) opening the locked trunk in the course of an inventory

search was unconstitutional, and (3) opening the closed luggage within the locked

trunk was unconstitutional. Houser, 95 Wn.2d at 153-59.


       The third holding is pertinent here: "where a closed piece ofluggage in a

vehicle gives no indication of dangerous contents, an officer cannot search the

contents of the luggage in the course of an inventory search unless the owner

consents." Houser, 95 Wn.2d at 158 (emphasis added). When read in context, two

things are clear:(1)the Houser court, similar to the Wisdom court, relied heavily

on the personal and private nature of luggage and (2) based on the personal and

private nature of luggage, the court announced a rule regarding only luggage, not

all closed containers. Indeed, in coming to the holding, we framed the issue as

"the issue of whether the contents of unlocked luggage found within an automobile

may be examined in the course of an inventory search." Houser, 95 Wn.2d at 156-

57(emphasis added). And to be sure, we emphasized the privacy interests in


  Suspecting the car may be stolen, law enforcement checked by radio and learned that it was not
stolen. Although the defendant did not consent to the search, law enforcement opened the locked
truck with a key they obtained from the defendant.

                                              10
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


personal luggage by contrasting other types of closed containers and packages

"e.g., a kit of burglar tools or a gun case," which do not implicate the same privacy

interests. Houser, 95 Wn.2d at 157. Finally, the closed luggage was removed

from the locked trunk of an unlawfully impounded vehicle, and the owner did not

consent to the search of his luggage. Here, there was no closed luggage, and the

closed nylon case was not found in the defendant's vehicle's locked trunk—-it was

found in the passenger compartment of a Icnown stolen vehicle with shattered back

windows and a punched-out, screwdriver-started ignition that was properly

impounded. We did not announce a categorical rule against opening closed

containers in the course of an inventory search, and given the vastly different facts,

Houser does not control.^


       Second, in Wisdom, the Court of Appeals focused on the intimate nature of

the closed container in question before finding that "a zipped shaving kit bag found

on the seat of a truck" should have been suppressed. Wisdom, 187 Wn. App. at

657. Relying on Houser, the court stated that "Washington courts recognize an


^ The dissent would hold that Houser controls. To come to this conclusion, the dissent
characterizes Houser as providing "that when there is no sign of danger, no authority of law
exists to open a closed container during a warrantless inventory." Dissent at 34 (citing Houser,
95 Wn.2d at 156-59). We respectfully disagree with this characterization of Houser because it
ignores the fact that the Houser court explicitly differentiated between luggage and other
containers that do not deserve the same protection. Houser, 95 Wn.2d at 157-58. The Houser
court based its rule on "the privacy of personal luggage" and "conclude[d] that where a closed
piece of luggage in a vehicle gives no indication of dangerous contents, an officer cannot search
the contents of the luggage in the course of an inventory search unless the owner consents."
Houser, 95 Wn.2d at 158 (emphasis added).
                                               11
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


individual's privacy interest in his closed luggage, whether locked or unlocked."

Wisdom, 187 Wn. App. at 670(emphasis added)(citing Houser, 95 Wn.2d at 143).

The court focused on the privacy interest in a purse "because of the secrets

obtained therein" and likened rummaging through a purse to rummaging through a

shaving kit. Id. And finally, a "citizen places personal items in luggage in order to

transport the items in privacy and with dignity." Id. at 675 (emphasis added). The

Wisdom court, similar to the Houser court, placed great emphasis on the intimate

nature ofthe closed shaving kit bag—considerations that do not arise here.


       And third, in White, we considered whether officers could lawfully open the

locked trunk of a vehicle during an inventory search. White, 135 Wn.2d at 763-64.

Specifically, we considered whether a trunk release mechanism diminished an

individual's privacy interest in a locked trunk. Id. at 767. We found it did not.

We restricted our holding to law enforcement's opening of the locked trunlc and

explicitly declined to opine on the opening of a closed container found therein.

White, 135 Wn.2d at 772("We do not address the impound issue or the search of

the closed tackle box because the permissible scope of an article I, section 7

inventory search has been exceeded.").


       We emphasized the significance of the trunk being locked, and held,

"Whether a locked trunk is opened by a key or a latch, it is still locked." Id at 767-

68. And therefore,"We hold the use of the trunlc release mechanism in this case is

                                              12
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


still the warrantless search of a locked trunk, which brings this case squarely under

the [second] holding of HouserP IdP But a locked trunlc is not at issue here. As

such, like Houser, White does not control. We reject Peck and Tellvik's attempt to

treat the nylon case as a locked container.


        Whether this was a proper inventory search turns, in part, on the context

here. First, the police Imew the vehicle was stolen. Second, Peck and Tellvik were

arrested while in the process of burglarizing a home and were observed taking

items from the home and its surroundings. Responding officers testified that a

purpose in conducting an inventory search of the truck was to determine ownership

of both the tmck and its various contents. See VTP(May 10, 2016) at 104-05.

Third, the search was not pretextual. And finally, the innocuous nature of the

container at issue is important: a nylon case that looked like it contained CDs does

not possess the same aura of privacy as a purse, shaving kit, or personal luggage.

Under these circumstances, it was proper for police to do more than merely

inventory the unlocked nylon case as a sealed unit.




^ We respectfully disagree with the dissent's interpretation of White. The thrust of White is that
the trunk was locked, and we said so no less than nine times. See, e.g., 135 Wn.2d at 764,.766-
68, 770-72. The dissent interprets '"[wjhether a key is needed to unlock the trunk or whether an
interior release is used is of no distinction to the privacy interest of the individual under article I,
section 7 of the Washington State Constitution'" to mean the trunk was "effectively unlocked."
Dissent at 40 (quoting White, 135 Wn.2d at 771). Were the trunk "effectively unlocked," one
would need neither a key nor an interior release. We decline to treat innocuous closed containers
the same as locked trunks.

                                                   13
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


       The first purpose of an inventory search is to protect the owner's property.

Tyler, 111 Wn.2d at 701. It would undermine this purpose to require the case to be

inventoried simply as a closed container. Here, there was no readily available way

to know who the owner of the property was. The only people present at the time of

the arrest were Peck and Tellvik, and Peck disclaimed ownership of most of the

property inside the stolen vehicle. The property could belong to any number of

people, including the stolen vehicle's owner, the owner of the burglarized home, or

even Peck and Tellvik. In Houser, a case that did not involve a stolen vehicle, we

deemed intrusion into a car's unlocked glove compartment "reasonable in light of

the valid objectives of an inventory search because documents of ownership and

registration are customarily stored in the glove compartment and it often serves as

a place for the temporary storage of valuables." 95 Wn.2d at 155. Under these

circumstances, neither logic nor experience illuminates a difference between an

unlocked glove compartment and an unlocked nylon case.


       The second purpose of an inventory search is to protect bailees from the true

owners' claims that their property was damaged after it was taken into police

custody. Tyler, 111 Wn.2d at 701. Under these circumstances—where it is clear

the car was stolen and the ownership of its contents was unloiown—a full

accounting of the containers' contents is a reasonable way to safeguard bailees.

Additionally, inventorying the contents protects the vehicle's owner from being

                                               14
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


presented with drugs, guns, or propeity that simply does not belong to them when

the stolen vehicle is returned. Perhaps most importantly, one ofthe officers

testified that the container "could very well have registration documents in it."

VTP(May 10, 2016) at 109.


        For practical reasons, an inventory search of a vehicle known to be stolen is

simply different from other inventory searches. Cf. State v. Lynch, 84 Wn. App.

467, 477-78, 929 P.2d 460(1996)(quoting 3 Wayne R. LaFave,Search and

Seizure § 7.4(e) at 568 (3d ed. 1996)). The totality of the circumstances

reasonably informs the legitimate scope of the inventory. In such cases, there is a

need to loiow who owns the vehicle and who owns its contents in order to do an

adequate inventory. We conclude that under these circumstances, a proper

inventory search of a stolen vehicle extends to opening unlocked, innocuous closed

containers in order to determine ownership. We emphasize that this limited proper

puipose cannot be used as a pretext for an investigatory search.^ Our holding is

limited to cases where the circumstances strongly indicate that ownership is

unknown. Here, where the vehicle was stolen. Peck and Tellvik were arrested



^ Additionally, based on Deputy Zach Green's testimony that the inventory search was done
"[f]or the purpose of looking for evidence or anything else that was left in the vehicle," Peck
argues that the search was pretextual. VTP (May 10, 2016) at 41. The trial court addressed
pretext in its oral CrR 3.6 ruling and explicitly found none. Id. at 191-92. After thoroughly
reviewing the record and considering Deputy Green's statement in the context of the case, we
agree with the trial court's ruling. Similarly, Peck does not show he was prejudiced by the late
filing of the court's written findings. Accordingly, no remand under RAP 13.7(b) is necessary.
                                               15
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)


immediately outside of a home that they were cuiTently burglarizing, and the trial

court explicitly found no evidence of pretext, the search was proper.^

                                          Conclusion


        We hold that under the facts of this case, the search was a lawful inventory

search. Accordingly, we reverse the Court of Appeals and uphold the denial of the

motion to suppress.




^ The dissent argues that "the majority justifies the warrantless inventory at issue here on the
basis that it was necessary to look for evidence of the suspected burglary." Dissent at 31 n.14.
We respectfully disagree with this characterization of our opinion. To allow the inventory search
for the purpose of"look[ing] for evidence of the suspected burglary" would of course be outside
the scope of a lawful inventory search, and any fruits would need to be suppressed. We
emphasize the circumstances and facts of the ease to illustrate that the officers could not know
who the items in the stolen vehicle belonged to.

                                                 16
State V. Peck, No. 96069-1 (consolidated with State v. Tellvik, No. 96073-9)




WE CONCUR:




                                                17
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)




                                        No. 96069-1
                            (Consolidated with No. 96073-9)

       GORDON McCLOUD,J. (dissenting)—Are purses, briefcases, backpacks,

gym bags, diaper bags, pill boxes, CD (compact disk) holders, and other closed

containers subject to warrantless search when the police impound a person's

property? Our prior decisions compel us to answer no. Article I, section 7 ofthe

Washington Constitution protects the privacy of those items because they are the

people's "private affairs."

       The majority comes to a different conclusion for two reasons: (1) although

it claims to adhere to our constitutionally compelled automatic standing rule, the

majority effectively holds that these defendants are not entitled to standing because

they were accused of stealing the truck containing the sealed container and (2)

although it claims to adhere to our prior decisions limiting the inventory exception

to the warrant requirement, the majority silently overrules our two controlling
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



cases—White and Houser^^—barring the police from opening sealed containers

(absent evidence of danger) in this situation.

       I cannot agree with the majority's approach. It conflicts with our distinct

method of article I, section 7 analysis by replacing it with Fourth Amendment

reasonableness analysis. U.S. Const, amend. IV. And though the majority

purports to apply our automatic standing doctrine, it essentially eliminates it for

defendants accused of crimes with an element of illegal possession—the very

scenario that the automatic standing doctrine was designed to address. This dilutes

the article I, section 7 privacy protections to which Washingtonians are entitled.

       I would follow—and reaffirm—our prior decisions that protect

Washingtonians' constitutional right to privacy. I therefore respectfully dissent.

                          Factual and Procedural History


       I.     Law Enforcement's Response to a Reported Theft, the Discovery of a
              Stolen Vehicle, and the Warrantless Search

       Corporal Zach Green and Deputy Dan Kivi, two Kittitas County sheriffs

deputies, responded to a suspected theft in progress at a home in rural Ellensburg.

RecA: Verbatim Transcript of Proceedings(PRP)(May 10, 2016) at 23-24; Tellvik



      ' State V. White, 135 Wn.2d 761, 958 P.2d 982(1998); State v. Houser, 95 Wn.2d
143, 622P.2d 1218 (1980).
State V. Peck(Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



Verbatim Report ofProceedings(TRP)(May 10, 2016) at IZ-IA? When the

deputies arrived, they discovered two individuals outside the home, along with a

pickup truck stuck in the driveway's unplowed snow. PRP(May 10, 2016)

at 25-26,161; TRP(May 10, 2016) at 75-76, 213. The deputies handcuffed the

two men and eventually learned that they were Michael Peck and Clark Tellvik.

PRP(May 10, 2016) at 166; TRP(May 10, 2016)at 219.

       Two more deputies then arrived. One ofthem. Deputy Michael McKean,

entered the pickup truck's license plate into a law-enforcement database and

learned that the truck had been reported stolen. PRP(May 10, 2016) at 30; TRP




       ^ The parties in these cases, including the State, cite the transcripts instead ofthe
superior court's written fmdings of facts and conclusions oflaw. See CrR 3.6 (requiring
written findings of facts and conclusions oflaw). Peck and Tellvik do so because the
superior court did not enter the required findings until nearly 11 months after the
suppression hearing and jury verdicts, and they contend that many ofthe late-filed
findings were inconsistent with the court's oral ruling and not supported by substantial
evidence. The State appears to have conceded that they are correct: it has not cited the
written fmdings, either in this court or in the Court of Appeals. Although the parties
dispute whether the inventory at issue was pretext for an investigative search, they do not
dispute the facts that bear on whether the inventory, assuming it was just an inventory,
was permissible under article I, section 7. I therefore join the parties in relying on the
transcripts to address that question. I cite transcripts for both cases because each of the
two defendants, despite having been tried together, has his own transcript ofthe
proceedings and those transcripts have different pagination.
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



(May 10, 2016) at 80. Meanwhile, Deputy Kivi and the fourth deputy on the

scene. Deputy Mark Rickey, gave Miranda^ advisories to Peck and Tellvik.

       Peck chose to speak with Corporal Green. PRP(May 10, 2016) at 30-31,

77-78; TRP(May 10, 2016) at 80-81, 129-30. Peck initially told Corporal Green

that nothing in the truck belonged to him. PRP(May 10, 2016) at 37-38; TRP

(May 10, 2016) at 87-88. However, he then clarified that actually, a cell phone in

the cab and a battery and bag of tools in the bed belonged to him. PRP(May 10,

2016) at 37-38; TRP(May 10, 2016) at 87-88. "As far as the inside of the truck,

other than his cell phone he told [Corporal Green] that nothing in that truck

belonged to him." PRP(May 10, 2016) at 37-38; TRP(May 10, 2016) at 88.

Deputy McKean, who would later inventory the truck, did not hear that statement,

though. PRP(May 10, 2016) at 109; TRP(May 10, 2016) at 161.

       Tellvik chose to speak to Deputy Rickey. PRP(May 10, 2016) at 77-82;

TRP(May 10, 2016) at 128-33. Deputy Rickey did not ask him whether anything

in the truck belonged to him. PRP(May 10, 2016) at 77-82; TRP(May 10, 2016)

at 128-33.




        Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       While Corporal Green and Deputy Rickey transported Peck and Tellvik to

jail, Deputy Kivi and Deputy McKean stayed behind to deal with the truck.

Because the truck was stuck in the snow and located on private property, the

decision had been made to impound the vehicle. PRP(May 10, 2016) at 41-42;

TRP(May 10, 2016) at 91-92.

       While waiting for a tow truck to arrive. Deputy Kivi and Deputy McKean

"[mjethodically" searched the pickup. PRP(May 10, 2016) at 107; TRP(May 10,

2016) at 159. They did so without obtaining a warrant because, as they explained,

they believed that Peck and Tellvik did not have a reasonable expectation of

privacy in a stolen vehicle. PRP(May 10, 2016) at 42, 49, 115, 118; TRP(May

10, 2016) at 92, 100, 168, 171. But they did not attempt to obtain consent from the

person who had reported the pickup truck stolen, either. PRP(May 10, 2016) at

61-62; TRP(May 10, 2016) at 113. According to the deputies, most owners of

stolen vehicles are not troubled to learn that the police have searched their vehicle

without permission. PRP(May 10, 2016) at 64, 118-19; TRP(May 10, 2016) at

116, 171.

       During the search. Deputy McKean discovered a black zippered nylon case

"partially wedged under the [passenger-side] seat." PRP(May 10, 2016) at 108;

TRP(May 10, 2016) at 160-61. From the outside, the case looked like a CD case.
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



PRP(May 10, 2016) at 108; TRP(May 10, 2016) at 161. Deputy McKean, who

still had not obtained a warrant and still did not know that Peck had implicitly

disclaimed ownership of the items inside the vehicle, opened the case. PRP(May

10, 2016) at 109, 115; TRP(May 10, 2016) at 161, 168. He discovered

methamphetamine and drug paraphernalia inside. PRP(May 10, 2016) at 109-10;

TRP(May 10, 2016) at 162.

       II.    Proceedings in the Superior Court

       The State charged Peck and Tellvik with several crimes, including

possession of a stolen vehicle and possession of a controlled substance with intent

to deliver. Peck Clerk's Papers(PCP)at 212-14(Second Amended Information);

Tellvik Clerk's Papers(TCP)at 219-21 (same); see also RCW 9A.56.068

(criminalizing possession of a stolen vehicle); RCW 69.50.401 (criminalizing

possession of a controlled substance with intent to deliver)."^




           The other crimes that the State charged Peck and Tellvik with were burglary in
the first degree, theft in the third degree, and making or having burglary tools. PCP at
212-14; TCP at 219-21. Additionally, the State charged Tellvik with possession of a
stolen firearm and unlawful possession of a firearm in the second degree. PCP at 212-14;
TCP at 219-21. The jury acquitted the men of theft in the third degree and found them
guilty of the remaining charges. PRP(May 13, 2016) at 863-68; TRP(May 13, 2016) at
897-902; see also PCP at 228 (judgment and sentence); TCP at 252(judgment and
sentence).
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       Peck and Tellvik moved to suppress the contents of the black zippered nylon

case. PC? at 19-25 (motion); TCP at 60-62(motion). They made two arguments.

First, they argued that absent exigent circumstances, a police officer or sheriffs

deputy conducts an unlawful search under article I, section 7 by opening a closed

container during a warrantless inventory. Second, they argued that the warrantless

inventory that deputies McKean and Kivi conducted was pretext for an

investigatory search. PRP(May 10, 2016) at 180-84, 189-90; TRP(May 10, 2016)

at 232-36, 240-41.

       The State argued that "[wjhere the officer tried to find out specifically what

items belonged to the defendant, and where the defendant disavows knowledge of

the item in question, the defendant should not be allowed to later assert standing to

object to the inventory search ofthe item." PGP at 49-50 (response). Additionally,

the State maintained that opening the black zippered nylon case was neither

pretextual nor outside the scope of a permissible inventory. Id. at 49-52; see also

PRP(May 10, 2016) at 184-89; TRP(May 10, 2016) at 236-40.

       The superior court held one evidentiary hearing on the motions and issued

an oral ruling denying them. PRP(May 10, 2016) at 190-92; TRP(May 10, 2016)

at 241-43. The court did not address standing. But it did expressly hold that an
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



officer conducting a warrantless inventory has authority to open a closed container

and that in these cases, the inventory was not pretextual.

       A jury subsequently convicted each defendant of the charged drug

possession and stolen vehicle offenses. PRP(May 13, 2016) at 863-68; TRP(May

13, 2016) at 897-902; see also PCP at 228 (judgment and sentence); TCP at 252

(judgment and sentence).

       III.   The Appeals

       Peck and Tellvik appealed the drug convictions. Each assigned error to the

denial of the motion to suppress, arguing that opening the black zippered nylon

case exceeded the scope of a permissible inventory under article I, section 7.

Appellant's Br. {Peck) at 1, 23-26(Wash. Ct. App. No 34496-7-III (2017));

Appellant's Opening Br. {Tellvik) at 1, 9-14(Wash. Ct. App. No 34525-4-III

(2017)). Each also argued that denial of the motion was improper because the

warrantless inventory was pretextual. Appellant's Br. {Peck) at 1, 21-23 (Wash.

Ct. App. No 34496-7-III (2017)); Am. Suppl. Appellant's Br. {Tellvik) at 1-7

(Wash. Ct. App. No 34525-4-III (2017)).

       In separate decisions, the Court of Appeals reversed Peck and Tellvik's

convictions for possession of a controlled substance with intent to deliver. State v.

Peck, No. 34496-7-III(Wash. Ct. App. May 8, 2018)(unpublished).
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



https://www.courts.wa.gov/opinions/pdf/344967_unp.pdf; State v. Tellvik,

No. 34525-4-III(Wash. Ct. App. June 14, 2018)(unpublished),

https://www.courts.wa.gov/opinions/pdf/345254_unp.pdf. That couil held that

when "officers conducting an inventory search encounter a locked compartment or

closed container, it cannot be opened absent exigent circumstances or the consent

of the owner." Peck, slip op. at 8 (citing State v. Wisdom, 187 Wn. App. 652, 675-

76, 349 P.3d 953 (2015); Houser, 95 Wn.2d at 158; White, 135 Wn.2d at 11\-1T)\

see also Tellvik, slip op. at 5. The deputies in these cases should have

"inventor[ied] the container as a sealed unit." Peck, slip op. at 8; see also Tellvik,

slip op. at 5.

       Because the Court of Appeals reversed on the basis that opening the black

zippered nylon case without a waiTant exceeded the scope of a permissible

inventory, it did not reach the fact-dependent issue of whether the inventory was

pretextual.

       In Peck, Judge Korsmo dissented. In his view:

       There is nothing reasonable in allowing a passenger in a stolen vehicle
       to challenge the scope of an inventory search conducted by police
       with the intent to ascertain what property they have just taken into
       their possession and to whom it might be returned. That is
       particularly the case where, as here, the person asserting the privacy
       right expressly disclaimed ownership of the item searched. One
       cannot both assert that an item is not his and still claim that the item is
       his "private affair."
State V. Feck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)




Peck, slip op. at 1 (Korsmo, J., dissenting)(quoting Wash. Const, art. I, § 7). The

dissent justified the search of the zippered case because it "could have contained an

explosive or the Hope Diamond." Id.

       The dissent also incorporated by reference the dissenting opinion in

Wisdom.^ That case presented a similar issue, and the same dissenting judge there

opined,"A thief does not have a privacy interest in stolen property . . . and, thus,

. . . [has] no standing to contest the inventory search." Wisdom, 187 Wn. App. at

679(Korsmo, J., dissenting). "But, even if there [were] standing, the officer could

look through an unlocked [container] left on the front seat of the stolen truck." Id.

According to that dissent, "[i]t defeats the very puipose of an inventory search—to

list and secure property, as well as protecting law enforcement from false claims—

to make the police ignore a valuable item in plain sight and act without knowledge

of what was in their possession." Id. at 683. He therefore concluded that "police

have the right during an inventory to check the entire contents of a bag when

valuable property is visible." Id. at 684.




       ^ The State did not seek review of Wisdom, even though it was a split, published
decision.


                                              10
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       The State moved for reconsideration in Peck. It acknowledged that Peck had

standing to challenge the scope of the warrantless inventory. Resp't's Mot. to

Reconsider Court's Ruling of May 8, 2018 {Peck) at 4(Wash. Ct. App. No 34496-

7-III (2018)){Peck Mot. to Reconsider). Reconsideration was nonetheless merited

in the State's view because the "decision places law enforcement in a catch-22 in

which they can neither inventory an innocuous item within a stolen vehicle, nor

obtain a warrant for that same innocuous item." Id. at 6. The Court of Appeals

denied the motion.


       Judge Korsmo did not sit on the Tellvlk panel, and the decision in that case

was unanimous. The State did not move for reconsideration in Tellvlk.


       This court granted the State's petitions for review and consolidated the

cases. State V. Peck, 191 Wn.2d 1018, 428 P.3d 1174(2018).

                                          Analysis


       1.     Article 1, Section 7 Protects Washingtonians' Privacy

       The questions in these cases are (1) whether Peck and Tellvik had standing

to challenge Deputies McKean and Kivi's warrantless search of the pickup truck,

including Deputy McKean's examination of the contents inside the black zippered

nylon case and (2) whether Deputy McKean's opening the black zippered nylon

case and examining its contents without a warrant exceeded the scope of a




                                              11
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



permissible inventory under article I, section 7. An overview of our state

constitution's explicit privacy protections is helpful to place these questions in

context.



       Article I, section 7 is part ofthe Washington Constitution's declaration of

individual rights. It guarantees that "[n]o person shall be disturbed in his private

affairs, or his home invaded, without authority of law." Wash. Const, art. I, § 7.

We have repeatedly recognized that these "privacy protections . . . are more

extensive than those provided under the Fourth Amendment." State v. Valdez,

167 Wn.2d 761, 772, 224 P.3d 751 (2009)(citing cases). Unlike the Fourth

Amendment and its focus on reasonableness, see U.S. CONST, amend. IV, our state

constitution '"clearly recognizes an individual's right to privacy with no express

limitations.'" State v. Hinton, 179 Wn.2d 862, 868, 319 P.3d 9(2014)(internal

quotation marks omitted)(quoting State v. Young, 123 Wn.2d 173, 180, 867 P.2d

593 (1994)).

       Accordingly, when the criminally accused contends that the State obtained

evidence in violation of article I, section 7, we undertake a two-part inquiry.

       "First, we must determine whether the state action constitutes a
       disturbance of one's private affairs. . . . Second, if a privacy interest
       has been disturbed, the second step in our analysis asks whether
       authority of law justifies the intrusion. The 'authority of law' required
       by article I, section 7 is satisfied by a valid warrant, limited to a few
       jealously guarded exceptions."


                                              12
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)




Valdez, 167 Wn.2d at 772 (alteration in original)(quoting York v. Wahkiakum Sch.

Dist. No. 200, 163 Wn.2d 297, 306, 178 P.3d 995 (2008)(plurality opinion)). If

the State violated article I, section 7, we suppress the illegally obtained evidence.

State V. Winterstein, 167 Wn.2d 620, 631-32, 220 P.3d 1226 (2009). Failure to

follow this "constitutionally mandated exclusionary rule" would gut article I,

section 7, effectively rendering the private affairs of all Washingtonians public. Id.

at 632.


       With that background, I now turn to the defendants' article I, section 7

claims in these cases.


       II.    Peck and Tellvik Have Standing To Challenge the Legality of the
              Sheriffs Deputy's Opening the Black Zippered Nylon Case

              A.      Automatic Standing Has Been the Law of Washington for
                      Almost 40 Years

       Although the State acknowledged to the Court of Appeals that Peck and

Tellvik had standing to challenge the warrantless inventory of the truck, see Peck

Mot. to Reconsider at 4, the State nonetheless now contends that the Court of

Appeals erred in reviewing the merits of Peck and Tellvik's claim.^ Pet'r's Resp.



       ^ The State did not clearly change its position on Peck and Tellvik's standing until
it filed its response to amici in this court. Thus, Peck and Tellvik have not had an




                                              13
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



to Amicus Curiae Brs. of WACDL [Washington Association of Criminal Defense

Lawyers] & ACLU [American Civil Liberties Union of Washington] at 3-5 (Resp.

to Amici). It asserts that the two lacked standing to challenge the warrantless

inventory because the truck had been reported stolen and Peck implicitly denied

ownership of the black zippered nylon case to Corporal Green.

       The majority essentially takes the same approach. It does purport to hold

that Peck and Tellvik have standing. Majority at 6-8. But it severely undermines

that conclusion by failing to treat Peck and Tellvik as standing in the shoes ofthe

true owner ofthe pickup truck and black zippered nylon case, as our cases require.




opportunity to respond directly to the State's about-face. The pivot between flatly
contradictory positions nonetheless calls to mind the equitable doctrine ofjudicial
estoppel. That doctrine permits a court to bar a party from unfairly benefiting from
shifting contradictory positions during continuing litigation. See, e.g., Cunningham v.
Reliable Concrete Pumping, Inc., 126 Wn. App. 222, 224-25, 108 P.3d 147(2005)
("Judicial estoppel is an equitable doctrine that precludes a party from gaining an
advantage by asserting one position in a court proceeding and later seeking an advantage
by taking a clearly inconsistent position."). The bar on asserting contradictory positions
also applies in criminal cases and is supported by additional, nondiscretionary rules. See
State V. Roberts, 142 Wn.2d 471, 498, 14 P.3d 713 (2000)("Remarkably, the State
adheres to this position in Cronin's appeal of his conviction to this court, while taking the
opposite position in Roberts' appeal. The State must have believed Cronin's statements
were true, or the State committed ethical and constitutional violations by introducing the
testimony in Cronin's appeal. [Rules of Professional Conduct(RPC)3.3, 3.4]; Giglio v.
United States, 405 U.S. 150, 153, 92 S. Ct. 763, 31 L. Ed. 2d 104 (1972); Napue v.
Illinois, 360 U.S. 264, 79 S. Ct. 1173, 3 L. Ed. 2d 1217 (1959); Smith v. Groose, 205
F.3d 1045, 1051 (8th Cir. 2000)."(citations omitted)). Because I would recognize Peck
and Tellvik's standing to make their article I, section 7 claim, I need not consider whether
the State must be equitably estopped from contesting standing.

                                               14
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



State V. Simpson, 95 Wn.2d 170, 188, 622 P.2d 1199(1980)(plurality opinion). It

does so by relying heavily on the fact that the truck had been reported stolen and

that Peck implicitly disclaimed ownership of the zippered case to justify Deputy

McKean's decision to unzip and open the case. Majority at 2, 11, 13-16. This is

incorrect. As the discussion below explains, once the automatic standing test is

satisfied, the party challenging the search is treated as the true owner of the

searched property for the purpose of the motion to suppress. By treating Peck and

Tellvik as vehicle thieves and strangers to the property, even though they stand in

the shoes of the vehicle owner and case owner for purposes ofthe motion to

suppress, the majority eviscerates automatic standing as much as the State.

       This conflicts with our binding precedent. "In Washington, a defendant has

'"automatic standing'" to challenge the legality of a seizure 'even though he or she

could not technically have a privacy interest in such property.'" State v. Evans,

159 Wn.2d 402, 406-07, 150 P.3d 105 (2007)(quoting Simpson, 95 Wn.2d at 175).

Such a defendant also has automatic standing to challenge the legality of a search.

See, e.g.. State v. Allen, 93 Wn.2d 170, 172-73, 606 P.2d 1235 (1980). This rule

exists to protect the constitutional rights of criminal defendants while promoting

integrity in the State's execution of its prosecutions. As the lead opinion in

Simpson explained.



                                              15
State V. Peck(Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       [T]he automatic standing rule was originally created to effectuate two
       separate policy judgments: (1)The doctrine was said to ensure that
       the State will not assume contradictory positions by arguing in the
       suppression hearing that the defendant did not have possession of the
       property and therefore lacked any.,. privacy interests, and then
       arguing at trial that the defendant was guilty of unlawful possession of
       the property. ... (2)The principle was established to ensure in
       addition that a defendant claiming possession in order to acquire
       standing in the suppression hearing would not have this evidence used
       against him at trial on the issue of possession.

95 Wn.2d at 175-76 {ciXmg Jones v. United States, 362 U.S. 257,261-64, 80 S. Ct.

725,4 L. Ed. 2d 697(1960), overruled by United States v. Salvucci, 448 U.S. 83,

100 S. Ct. 2547,65 L. Ed. 2d 619(1980)).

       Thus, under article I, section 7,"a defendant has 'automatic standing' to

challenge a search ... if: (1)the offense with which he is charged involves

possession as an 'essential' element ofthe offense; and(2)the defendant was in

possession ofthe contraband at the time of the contested search or seizure." Id.

at 181 (citing State v. Michaels,60 Wn.2d 638, 646-47, 374 P.2d 989(1962)).

This court has repeatedly applied this rule, see Evans, 159 Wn.2d at 407; State v.

Jones, 146 Wn.2d 328, 335,45 P.3d 1062(2002); State v. Carter, 127 Wn.2d 836,

850,904 P.2d 290(1995); Allen, 93 Wn.2d at 172; Michaels,60 Wn.2d at 646-47,

including, in particular, to a warrantless search of a stolen vehicle,see Simpson,

95 Wn.2d at 181-82.




                                              16
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       Although the United States Supreme Court has discarded the automatic

standing rule, we have retained it. Id. at \16-11, 180. We have even recognized a

third rationale underlying the rule: protecting the private affairs of all

Washingtonians. Id. at 180. That is, we decline to accept the federal rule because

it "allows the invasion of a constitutionally protected interest to be insulated from

judicial scrutiny by a technical rule of'standing'. The inability to assert such an

interest threatens all of Washington's citizens, since no other means of deterring

illegal searches and seizures is readily available." Id.] see also Winterstein,

167 Wn.2d at 629-30 (developing rule under article I, section 7 to protect privacy

interests of third parties).

              B.     Peck and Tellvik Satisfy the Two Prerequisites to Automatic
                     Standing: They Were Charged with a Possessory Offense, and
                     They Possessed the Contraband at the Time of the Search

       Peck and Tellvik therefore have standing to challenge the warrantless

inventory under the automatic standing rule. The State charged each man with

possession of a controlled substance with intent to deliver, an element of which is

possession. RCW 69.50.401(1); State v. Staley, 123 Wn.2d 794, 798, 872 P.2d 502

(1994). That satisfies the first prong of the test. Peck and Tellvik were in

possession of the truck, which contained the black zippered nylon case, up to the




                                              17
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



time of the arrest and waiTantless search. This satisfies the second prong of the

automatic standing test. Jones, 146 Wn.2d at 331-35.

              C.      The Majority's and the State's Assertions to the Contrary Fail

       The State disagrees because the black zippered nylon case was inside a

vehicle that had been reported stolen. The majority cites the same fact as a basis

for legitimizing the search. Majority at 11, 14-16. This approach completely

erodes the automatic standing rule by making it inapplicable to defendants charged

with possessing stolen items. But that is precisely when the automatic standing

rule applies—when one is charged with a possessory offense. Simpson, 95 Wn.2d

at 181. So the fact that the truck was reported stolen supports, not undermines.

Peck and Tellvik's automatic standing to challenge the warrantless search.

       This is neither new nor surprising. In Simpson, our leading decision on the

automatic standing rule, we expressly held that a defendant had standing to

challenge a warrantless search of a vehicle that had been reported stolen. Id.

at 181-82; see also Evans, 159 Wn.2d at 406-07(recognizing Simpson'^ plurality

opinion as good law); Jones, 146 Wn.2d at 332(same). And we have also held

that a defendant's disclaimer of ownership of the searched item does not divest that




                                              18
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



defendant of standing to challenge the search.^ Allen, 93 Wn.2d at 172-73. Those

decisions foreclose the State's argument that Peck and Tellvik lack standing to

challenge its warrantless search.^

       The State implies that we should overrule Simpson and its progeny as

incorrect and harmful.^ It relies heavily on the dissent below, which directly

questioned the propriety of the automatic standing rule. The dissent argued,"One




       ^ Even if Peck's implicit disclaimer of ownership could divest him of standing, it
would not divest Tellvik of standing. Tellvik never disclaimed ownership. Cf. State v.
Morse, 156 Wn.2d 1, 13, 123 P.3d 832(2005)(explaining that one person does not speak
for another when both are present and both have equal right of control of the property).

       ^ The State also suggests that Peck and Tellvik lack standing because they
abandoned the black zippered nylon case. Peck Corrected Pet. for Discr. Review at 9-10;
Tellvik State's Pet. for Diser. Review at 9-10. This court has held that a defendant cannot
challenge the constitutionality of a search of property that the defendant has voluntarily
abandoned. See State v. Reynolds, 144 Wn.2d 282, 287-88, 27 P.3d 200 (2001). But
abandonment is a fact-driven theory. Id. at 290-91 (recognizing the State's "burden of
showing that the property was abandoned"); Evans, 159 Wn.2d at 408 ("Voluntary
abandonment is an ultimate fact or conclusion based generally upon a combination of act
and intent." (citing 1 Wayne R.LaFave,Search and Seizure § 2.6(b) at 574(3d ed.
 1996))); State v. Somalia, 186 Wn.2d 262, 276, 375 P.3d 1082(2016)("As a factual
determination, we review a trial court's finding of voluntary abandonment for substantial
evidence." (citing State v. O'Neill, 148 Wn.2d 564, 571, 62 P.3d 489 (2003))). And the
State failed to develop the factual basis for its abandonment theory in the superior court,
instead raising the theory for the first time in this court. See Peck, slip op. at 9 n.3
(majority)(noting that the State had not raised abandonment). The State's suggestion
that Peek and Tellvik lack standing due to abandonment therefore fails.

       ^ Ordinarily, we require parties to expressly assert that our prior decisions are
incorrect and harmful before we will overrule any of them. State v. Johnson, 188 Wn.2d
742, 757, 399 P.3d 507(2017)(citing State v. Kier, 164 Wn.2d 798, 804, 194 P.3d 212
(2008); State v. Barber, 170 Wn.2d 854, 864, 248 P.3d 494 (2011)).


                                              19
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



cannot both assert that an item is not his and still claim that the item is his 'private

affair.'" Peck, slip op. at 1 (Korsmo, J., dissenting)(quoting Wash. Const, art. I,

§7).

       But that is the essence of the automatic standing rule. It permits the

defendant to assert contradictory positions because the alternative—^permitting the

State to do so—is untenable. To borrow the dissent's phrasing, without the

automatic standing rule, the State would be allowed both to assert that an item is

the defendant's for purposes of criminal liability and that the item is not the

defendant's for purposes of article I, section 7.

       And yet, that is exactly the position that the State advanced in the superior

court here. On the one hand, the State alleged in its charging document that Peck

and Tellvik possessed the methamphetamine and paraphernalia within the zippered

case, thereby asserting that Peck's implied disclaimer of ownership and possession

of the case was false. PGP at 213 (Second Amended Information); TCP at 220

(same). It also advanced that assertion at trial when it sought to prove that Peck

and Tellvik possessed the case. But the State also sought to hold Peck and Tellvik

to Peck's tacit disclaimer of ownership, treating it as true and binding, when the

State contested their standing at the suppression hearing. In adopting the automatic

standing rule, this court has already resolved that a defendant's constitutional




                                              20
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCIoud, J., dissenting)



rights permit the defendant to maintain that contradiction—but that the State's

responsibility to pursue convictions with integrity bar it from advancing such a

contradiction. Simpson, 95 Wn.2d at 175-76.

       The State's position also disregards the benefit to the public that the

automatic standing rule provides. Regardless of who owns the black zippered

nylon case, its contents are the private affairs ofsomebody}^ And if the police

conducted their warrantless search of the case without authority of law, that

person's private affairs have been disturbed in violation of article I, section 7.

Under the automatic standing rule. Peck and Tellvik "stand[] in the shoes" of that

person. Id. at 182, 187. Their ability to challenge the wan'antless search from that

person's shoes helps protect "those privacy interests which citizens of this state

have held, and should be entitled to hold, safe from governmental trespass absent a

warrant" by ensuring that the State cannot benefit from violating the constitutional

rights of its citizens. State v. Myrick, 102 Wn.2d 506, 511, 688 P.2d 151 (1984).




          The State's point that the black zippered nylon case was in "a surreptitious
location where it was not readily observable and might have been placed there by the
vehicle owner" reinforces this observation. Second Amended Resp'fs Br. {Peck) at 22
(Wash. Ct. App. No. 34496-7-111 (2018)); see also Resp't's Br. {Tellvik) at 14(Wash. Ct.
App. No. 34525-4-III (2018))(making a similar point).

                                              21
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       The State argues, however, that the true owner's interest in protecting their

property overrides that owner's privacy interests as a matter of law. It points to the

dissent in Wisdom which stated:


       [0]ne reason for an inventory search is to protect a vehicle owner's
       property. I would hold that a thief has no privacy interest that
       overrides that of the true owner. An inventory search to protect and
       recover the true owner's property should not be constrained by a
       thiefs assertions concerning which of the contents are his and which
       are not.



187 Wn. App. at 680(Korsmo, J., dissenting)(citation omitted); see Resp. to

Amici at 4; Peck Corrected Pet. for Discr. Review at 10; Tellvik State's Pet. for

Discr. Review at 10; see also PGP at 50("The inventory search conducted here did

not disturb Mr. Peck's private affairs. It was conducted to protect the vehicle

owner's interests and his private affairs."); PRP(May 10, 2016) at 185 (arguing

that "most people would want the police to have looked"); TRP(May 10, 2016) at

237(same). But that is just another way of doing away with the automatic

standing doctrine by declining to treat the party challenging the search as standing

in the shoes of the true owner.


       Even if we were to overrule our automatic standing decisions, per the State's

implicit invitation, and distinguish between the interests of the true owner and the

party challenging the search, as the majority does, we cannot presume that the true

owner would consent to a disturbance of their private affairs. Notwithstanding the


                                              22
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



sheriffs deputies' testimony that vehicle owners generally express post hoc

approval of their warrantless searches, our decisions consistently stress the owner's

constitutional right not to consent. See, e.g., State v. Morse, 156 Wn.2d 1, 13, 123

P.3d 832(2005)("We have been quite explicit that under our state constitution, the

burden is on the police to obtain consent from a person whose property they seek

to search."); State v. Hendrickson, 129 Wn.2d 61, 71-72, 917 P.2d 563 (1996)

(holding that previously provided consent did not continue into new situation); of.

State V. Ferrier, 136 Wn.2d 103, 118, 960 P.2d 927(1998)(stating that "the

waiver of the right to require production of a warrant must, in the final analysis, be

the product of an informed decision"). Article I, section 7 thus requires that we

presume that an owner has not consented to a disturbance of their private affairs."

       Given that Washington's automatic standing rule empowers Peck and

Tellvik to challenge the warrantless search of the black zippered nylon case, this

court should reach the issue of whether that search complied with article I,

section 7 and apply the same analysis to the defendants' claim that their privacy




       " Additionally, the premise ofthe State's argument—^that opening a closed
container is necessary to safeguard its contents—may not be correct. The police may
secure property without opening it. See Houser, 95 Wn.2d at 159 (observing that a
knapsack can be '"locked up as a whole in police headquarters [without being] opened
and [without] its contents [being] removed, reshuffled and replaced'"(quoting United
States V. Bloomfield, 594 F.2d 1200, 1202 (8th Cir. 1979))).



                                              23
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



was violated as it would apply to a nondefendant owner's claim their rights were

violated.


        III.   The Sheriffs Deputy Violated Peck and Tellvik's Article I, Section 7
               Rights When He Opened the Black Zippered Nylon Case

        As noted, article I, section 7 claims require a two-part inquiry.

               "First, we must determine whether the state action constitutes a
        disturbance of one's private affairs. . . . Second, if a privacy interest
        has been disturbed, the second step in our analysis asks whether
        authority of law justifies the intrusion. The 'authority of law' required
        by article I, section 7 is satisfied by a valid warrant, limited to a few
        jealously guarded exceptions."

Valdez, 167 Wn.2d at 772 (alteration in original)(quoting York, 163 Wn.2d at

306).

               A.     The Sheriffs Deputy Disturbed Peck and Tellvik's Private
                      Affairs When He Opened the Black Zippered Nylon Case

        "'First, we must determine whether the state action constitutes a disturbance

of one's private affairs.'" Id. (quoting York, 163 Wn.2d at 306). This inquiry is

different from the Fourth Amendment's reasonable expectation of privacy test.

See Katz v. United States, 389 U.S. 347, 360, 88 S. Ct. 507, 19 L. Ed. 2d 576

(1967)(Harlan, J., concurring). Article I, section 7 broadly protects "those privacy

interests which citizens of this state have held, and should be entitled to hold, safe

from governmental trespass absent a warrant." Myrick, 102 Wn.2d at 511. "To

determine whether governmental conduct intrudes on a private affair, we look at


                                              24
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



the 'nature and extent of the information which may be obtained as a result of the

government conduct' and at the historical treatment of the interest asserted."

Hinton, 179 Wn.2d at 869 (quoting State v. Miles, 160 Wn.2d 236, 244, 156 P.3d

864 (2007)).

       Here, an agent of the State, Deputy McKean, opened a closed container, the

black zippered nylon case. That action, according to the State, did not disturb Peck

and Tellvik's private affairs because the black zippered nylon case resembled a CD

case and therefore lacked an "aura of intimacy or privacy." Peck Corrected Pet. for

Discr. Review at 9; Tellvik State's Pet. for Discr. Review at 9. By contrast, the

State argues, the shaving kit searched in Wisdom—which the Court of Appeals in

that case equated to HousePs toiletry kit—had such an aura. See 187 Wn. App. at

670.


       The State's argument that the contents of a closed CD case are not private

affairs fails. As amicus curiae points out:

       The contents of a CD case can reveal information about the owner's
       religious beliefs, cultural heritage, political affiliations, mental health,
       and sexual preferences. For example, an opened CD case may reveal
       CDs containing religious scripture, foreign music, political speech,
       self-help programs or erotica, with information and images describing
       the CDs' contents printed on the face of the CDs.

Br. of WACDL as Amicus Curiae at 13. Such intimate information


unquestionably constitutes one's "private affairs." WASH. CONST, art. I, § 7; see


                                              25
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



Miles, 160 Wn.2d at 246-47 (holding that bank records are private affairs because

"[t]hey can disclose what political, recreational, and religious organizations a

citizen supports [and] potentially disclose where the citizen travels, their

affiliations, reading materials, television viewing habits, financial condition, and

more"); see also Hinton, 179 Wn.2d at 869-77 (discussing privacy interests

protected by article I, section 7).

       The fact that the zippered case turned out not to be a CD case at all further

undermines the State's argument. The State's evidence at trial revealed that the

case was in reality quite similar to a toiletry kit or shaving kit. See Ex. 19.

(photograph depicting built-in mesh pouches inside of the black zippered nylon

case). It could easily have contained "prescription drugs, condoms, or other items

the owner wishes shielded from the public." Wisdom, 187 Wn. App. at 670. In

other words, the case was "luggage," which, as the majority emphasizes,

constitutes an individual's private affairs. See majority at 10-13 & n.5; WEBSTER'S

Third New International Dictionary 1344(1993)(stating that "luggage"

refers to "something that is lugged," especially "the belongings that a traveler

carries with him," as well as "suitcases, traveling bags, and other articles

containing a traveler's belopgings"). After all. Peck and Tellvik "carrie[d]," or

"lugged," the black zippered nylon case, a "something" "containing [their]



                                              26
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



belongings," with them to Ellensburg in the stolen truck. The majority's assertion

to the contrary is incorrect. See majority at 11.

       Moreover, because the case was zipped up, the sheriffs deputy and the

general public could not have known what the case contained; its contents were

private. Although article I, section 7 does not "require individuals to veil their

affairs in secrecy" for those affairs to be private and constitutionally protected, the

contents of the black zippered nylon case were completely and perfectly veiled

from public view. Hinton, 179 Wn.2d at 874. The contents were therefore

"private affairs" to which article I, section 7's protection attached. WASH. CONST,

art. I, § 7.

       The majority fuzzes over this first step by placing analysis ofthe privacy

interest at stake into the second step of the analysis—whether Deputy McKean

acted with authority of law. That approach contains two errors.

       First, that approach suggests that the owner or possessor of a closed

container has no privacy interest in its contents. See majority at 13 (stating that "a

nylon case that looked like it contained CDs does not possess the same aura of

privacy as a purse, shaving kit, or personal luggage"); see also id. at 11 n.5, 13 n.6.

I understand this to be an argument that the contents of a closed container are

private only when the container obviously contains tampons, underpants, or



                                              27
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



something else with an intimate body association. The problem with that position

is that the privacy right under article I, section 7 protects more than just bodily

privacy—it protects a wide array of information and affairs, including details about

our various '"familial, political, professional, religious, and sexual associations.'"

Hinton, 179 Wn.2d at 869 (quoting United States v. Jones, 565 U.S. 400, 415, 132

S. Ct. 945, 181 L. Ed. 2d 911 (2012)(Sotomayor, J., concurring)); see also Miles,

160 Wn.2d at 246-47. And as I noted above,"This court has consistently declined

to require individuals to veil their affairs in secrecy" to obtain article I, section 7's

protection. Hinton, 179 Wn.2d at 874. So while the majority speaks of"auras" of

privacy, the upshot of its analysis is that any boring container could now be subject

to police inspection.'^

       The second problem with the majority's approach is that it incorporates

Fourth Amendment reasonableness balancing into article I, section 7 law. Instead

of distinctly determining whether Peck and Tellvik have a privacy interest in the

black zippered nylon case, the majority skips that step, assesses the strength of the

asserted privacy interest in the context of the authority of law question, and

balances that interest against law enforcement's asserted need to locate identifying




          The majority's position will also create headaches for the lower courts, which
will have to ask, "Is this closed container more like a shaving kit or a CD case?"


                                              28
State V. Peck (Michael), No. 96069-1 (consolidated Stale v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



documents and concealed valuables. Majority at 13-16. But there is no balancing

under article I, section 7. Article I, section 7 "not only prohibits unreasonable

searches, but also provides no quarter for ones that, in the context ofthe Fourth

Amendment, would be deemed reasonable searches and thus constitutional."

Valdez, 167 Wn.2d at 772; see also State v. Ladson, 138 Wn.2d 343, 349, 979 P.2d

833 (1999)("[WJhile the Fourth Amendment operates on a downward ratcheting

mechanism of diminishing expectations of privacy, article I, section 7[] holds the

line by pegging the constitutional standard" to Washingtonians' privacy interests.).

In other words, a person's affairs are either private or they are not.'^ And if they




          Because affairs are either private or not, there is no difference in article I,
section 7's protection based on the asserted magnitude of that privacy interest. All
private affairs are protected. Thus, while a container's status as closed and locked or
closed but not locked could potentially bear on whether the contents of the container are
private affairs, Simpson, 95 Wn.2d at 188 n.6, article I, section 7's protection applies
equally to all contents deemed private—locked or unlocked, of. State v. Counts, 99
Wn.2d 54, 61-63, 659 P.2d 1087(1983)(recognizing that warrantless entry into an
unlocked home violates the Fourth Amendment). The majority's point to the contrary is
incorrect. See majority at 9. As amicus curiae explains:

               Careful consideration of the properties of closed and locked
       containers shows that closure is the most significant aspect from a privacy
       standpoint, with locking much less significant. An open container means
       that the contents are available for any passerby to see, whether that person
       intends to pry or not. If one wishes to make an item private, the first and
       most significant step is simply to remove that item from public view.
       When an item is in a closed container, it is no longer susceptible to




                                              29
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



are private, the State must obtain a warrant or act within the scope of an

established exception to the warrant requirement. The majority abandons this

concept—^the single-most distinguishing feature of article I, section 7—by

balancing the privacy interests in the black zippered nylon case against law

enforcement's interests in conducting a search.

       Keeping with article I, section 7,1 would hold that opening the black

zippered nylon container disturbed Peck and Tellvik's private affairs.

              B.      The Sheriffs Deputy Lacked Authority of Law To Disturb
                     Peck and Tellvik's Private Affairs

      "'[T]he second step in our analysis asks whether authority of law justifies

the intrusion.'" Valdez, 167 Wn.2d at 772(quoting York, 163 Wn.2d at 306).




       accidental viewing. Its privacy can only be breached by a deliberate act, the
       opening of the container. . . .

              Locking a container, in contrast, is a mere quantitative change,
       increasing only the difficulty of opening the container. For that matter,
       locks come in all varieties; some are extremely difficult to open, while
       others can be defeated with the slightest of effort. It is hard to see a
       fundamental difference between using a knotted string, a zipper or a
       childproof cap to close a container and using a lock that can easily be
       opened with a paper clip or pocket knife; all require roughly the same
       amount of effort and deliberation to open.

Br. of Amicus Curiae ACLU at 7-8. "Again, it is the closure that makes the qualitative
change in privacy, and 'locking' simply increases the practical difficulty of successfully
breaching the privacy." Id. at 8-9.

                                              30
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



Because the sheriffs deputy opened the zippered case without a warrant and

because that action exceeded the scope of a permissible inventory, the deputy acted

without authority of law. As a result, the search was not permissible under

article I, section 7.

                           1.       The Sheriffs Deputy Opened the Black Zippered
                                    Nylon Case without a Warrant

       "In general terms, the authority of law required by article I, section 7 is

satisfied by a valid warrant." Miles, 160 Wn.2d at 244. Because the sheriffs

deputies did not obtain a warrant for their "methodical[]" search of the pickup

truck or, more particularly, for their search of the black zippered nylon case, the

sheriffs deputies could have had "authority of law" only if they operated within

the scope of an exception to the warrant requirement.

                           2.       The Inventory Exception Did Not Authorize the
                                    Sheriffs Deputy To Open the Black Zippered
                                    Nylon Case without a Warrant

                                    a. Overview ofInventories

       Under article I, section 7, warrantless searches are per se invalid. White,

135 Wn.2d at 769 (citing Hendrickson, 129 Wn.2d at 70). "Despite this strict rule,

there are 'jealously and carefully drawn exceptions' to the warrant requirement."

Id. (internal quotation marks omitted)(quoting Hendrickson, 129 Wn.2d at 70).




                                              31
State V, Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       One ofthose jealously and carefully drawn exceptions to the warrant

requirement, and the one that the State relies on here, is the noninvestigatory

custodial inventory. Such "inventory searches are limited searches for limited

purposes." State v. Tyler, 111 Wn.2d 690, 707, 302 P.3d 165 (2013)(citing

Houser, 95 Wn.2d at 153). "[Ujnlike other searches,[custodial inventories] are

not conducted to discover evidence of crime."           Houser, 95 Wn.2d at 153.

Instead, the limited puiposes of the inventory are to "(1) protect the vehicle

owner's (or occupants') property,(2) protect law enforcement agencies/officers

and temporary storage bailees from false claims of theft, and (3) protect police

officers and the public from potential danger."'^ Tyler, 177 Wn.2d at 701 (citing




          The majority agrees that warrantless inventories are "limited in both scope and
purpose." Majority at 8. And it further agrees that inventories are not, and cannot be,
investigatory searches. Id. Yet it justifies the scope of Deputy McKean's warrantless
inventory here in part based on the fact that "Peck and Tellvik were arrested while in the
process of burglarizing a home and were observed taking items from the home and its
surroundings." Id. at 13; see also id. at 16. Stated differently, the majority justifies the
warrantless inventory at issue here on the basis that it was necessary to look for evidence
of the suspected burglary. That is an investigatory search, not an inventory.

           Even though exceptions to the warrant requirement are supposed to be jealously
and carefully drawn, the majority, with no supporting analysis, adopts a new fourth
justification for warrantless inventories; returning a clean vehicle to the true owner.
Majority at 15 ("Additionally, inventorying the contents protects the vehicle's owner
from being presented with drugs, guns, or property that simply does not belong to them
when the stolen vehicle is retumed."); see also id. at 5 (quoting one of the sheriffs




                                              32
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



White, 135 Wn.2d at 169-1Of, Houser, 95 Wn.2d at 154; State v. Gluck, 83 Wn.2d

424, 428, 518 P.2d 703 (1974)). An inventory search must "be conducted in good

faith" and "is permitted only to the extent necessary to achieve [those] purposes."

Id. at 701 (citing Houser, 95 Wn.2d at 154), 708 (citing Houser, 95 Wn.2d at 155).

It cannot be "enlarged on the basis of remote risks." Houser, 95 Wn.2d at 155.

Otherwise, it would impermissibly "undermine the warrant requirement." State v.

Patton, 167 Wn.2d 379, 386, 219 P.3d 651 (2009){ciCmg Ladson, 138 Wn.2d at

356).

        The police may conduct a noninvestigatory custodial inventory when they

lawfully impound a vehicle. See, e.g., Tyler, 111 Wn.2d at 702-03. And the police

may lawfully impound a vehicle that has been reported stolen. Houser, 95 Wn.2d

at 149. Here, there is no dispute that the sheriffs deputies lawfully impounded the

pickup truck that Peck and Tellvik possessed at the time of their arrest.




deputies explaining that he prefers to take on the duty of care, arguably on behalf of the
county, of returning vehicles hazard-free). Of course, the majority's rule giving special
treatment to luggage and the like runs the risk of returning vehicles containing luggage
that contains drugs and guns. But more importantly, permitting a search for drugs, guns,
and other property is just a way of shoehorning an investigatory search into the narrow—
and theoretically noninvestigatory—inventory exception to the warrant requirement. If
the officers want to clean the vehicle before returning it to the owner, there is a simple
solution: ask for consent to do so.




                                              33
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       Accordingly, "[w]hile the validity of an inventory search is not at issue, the

scope of such a search is." White, 135 Wn.2d at 770. So the question here is

whether Deputy McKean had "authority of law" to open the "black zippered nylon

case wedged under the passenger seat that looked like it was designed to hold

compact disks."'® WASH. CONST, art. I, § 7; Peck, slip op. at 4.

       Our decisions in Houser and White control. Houser provides that when

there is no sign of danger, no authority of law exists to open a closed container

during a warrantless inventory. 95 Wn.2d at 156-59. Thus, Deputy McKean

should have inventoried the black zippered nylon case as a sealed unit, as Houser

requires. Id. White veaffirmQd Houser. 135 Wn.2d at 765-71.




       '® The majority suggests that the motivations of the deputies bear on the lawful
scope of a warrantless inventory. See majority at 13-14 ("Whether this was a proper
inventory seareh turns, in part, . ..[on the eonclusion that] the search was not pretextual.
. . . Under these circumstances, it was proper for police to [open the zippered case].");
see also id. at 15 n.7 (the majority's conclusion that the search was not pretextual). I
disagree. If officers exceed the scope of a lawful inventory, then the fruits of that search,
to the extent it exceeded the scope of a lawful inventory, must be suppressed. White,
135 Wn.2d at 771-72. The result is the same if the officers feel that they have a good,
nonpretextual reason to exceed the scope of a lawful inventory: there is no good-faith
exception to article I, section 7's exclusionary rule. State v. Afana, 169 Wn.2d
169, 179-84, 233 P.3d 879(2010).


                                              34
State V. Peck(Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



                                    b. Houser Required the Sheriffs Deputy To
                                       Inventory the Black Zippered Nylon Case as a
                                        Sealed Unit

       In Houser, we identified three reasons why the trial court should have

suppressed evidence discovered inside a closed toiletry kit during a warrantless

inventory of a vehicle's trunk. First, we held that the police unlawfully decided to

impound the defendant's vehicle. 95 Wn.2d at 153. Second, we held that the

police unlawfully opened the vehicle's trunk during the warrantless inventory of

the vehicle. /J. at 156. Third, we held that the police unlawfully opened the

closed toiletry kit discovered in the vehicle's trunk during the warrantless

inventory. Id. at 158.

       We explained that third holding in detail. Despite important "governmental

and societal interests in an inventory search," we concluded "that where a closed

piece ofluggage in a vehicle gives no indication of dangerous contents, an officer

cannot search the contents ofthe luggage in the course of an inventory search

unless the owner consents." Id. "Absent exigent circumstances, a legitimate

inventory search only calls for noting such an item as a sealed unit," we explained.

Id. We further explained that exigent circumstances exist only when "the police

have reason to believe a container 'holds instrumentalities which could be




                                              35
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



dangerous even when sitting idly in the police locker.'" Id. (quoting United States

V. Bloomfield, 594 F.2d 1200, 1203 (8th Cir. 1979)).

       In other words, Houser held that two of the purposes that generally provide

authority of law for a warrantless inventory—protecting property from theft and

defending against a potential false claim oftheft—do not provide authority of law

to open closed containers during an inventory. Only the third purpose—^protecting

police officers and the public from a realistic risk of danger—extends authority of

law to open a closed container during a warrantless inventory. Id. Given that

conclusion, the State's focus on preventing false claims, see Resp. to Amici at 12,

has no bearing on the present cases without an accompanying argument that

Houser is incorrect and harmful.


       Instead of overruling Houser, the State would limit it. It notes that the

police in Houser discovered the toiletry kit inside a shopping bag. Resp. to Amici

at 9 (citing Houser, 95 Wn.2d at 147). In the State's view, that factual wrinkle

meant that Houser did not "simply [say] that the police lacked authority to go

inside the container in question." Id. But the toiletry kit's placement inside a

shopping bag played no role in the court's analysis. And Houser said exactly what

the State contends that it did not say: "By searching the contents of the closed

toiletry bag in defendant's car, the police exceeded the bounds of a proper



                                              36
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



inventory search." 95 Wn.2d at 159. That holding applies directly to Peck's and

Tellvik's cases.


       The State next argues that even if Houser applies, it is not controlling. It

claims that Houser lacks a sound foundation because "[i]t appears that the rule

announced in Houser was based upon the Fourth Amendment." Peck Corrected

Pet. for Discr. Review at 12; Tellvik State's Pet. for Discr. Review at 12. And the

State notes that "[s]even years after Houser was issued, the United States Supreme

Court clarified that the Fourth Amendment is not violated by an inventory of the

contents of closed containers found inside an impounded vehicle." Peck Corrected

Pet. for Discr. Review at 12(citing Colorado v. Bertine, 479 U.S. 367, 107 S. Ct.

738, 93 L. Ed. 2d 739(1987)); Tellvik State's Pet. for Discr. Review at 12

(same).'^




          The State also argues that "[t]he rule of Houser is that locked containers cannot
be searched." Resp. to Amid at 8. But that characterization stretches Houser beyond
recognition, eliminating its third holding in its entirety. The whole premise of Housed
discussion of the toiletry kit is that the kit was an unlocked container. See 95 Wn.2d
at 156-59.


         The State is correct that officers may open closed containers during a
warrantless inventory without violating the Fourth Amendment. However, the fact that
opening a closed container does not necessarily violate the Fourth Amendment does not
mean that opening a closed container never violates the Fourth Amendment. For
example, the United States Supreme Court has made clear that a warrantless inventory




                                              37
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCIoud, J., dissenting)



       To be sure, Houser appears to rely on the Fourth Amendment. It cited

United States Supreme Court decisions, and it dealt with concepts of

reasonableness that are particular to federal law.

       The trouble with the State's argument, however, is that this court effectively

adopted Houser's Fourth Amendment holding as an article 1, section 7 holding in

White. In that case, this court characterized Houser as "grounded in article 1,

section 7." White, 135 Wn.2d at 768. The dissent disagreed. Id. at 772(Durham,

C.J., dissenting)("The majority eiToneously concludes that State v. Houser was

decided on state constitutional grounds." (citation omitted)). But the White

majority is controlling law, not the White dissent. See also State v. Boland, 115

Wn.2d 571, 577-78, 800 P.2d 1112(1990)(recognizing                        as an article 1,

section 7 decision). And the State does not now argue that White is incorrect and

harmful. White's holding that Houser was grounded in article 1, section 7 therefore

controls.


       As discussed above, Houser identified three grounds for its decision to

suppress the contents of the closed toiletry kit. One might therefore argue, as the




violates the Fourth Amendment if the police department conducting the inventory lacks a
policy regulating the opening of closed containers. Florida v. Wells, 495 U.S. 1, 4-5, 110
S.Ct. 1632, 109 L.Ed. 2d 1 (1990).


                                              38
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



Houser dissent did, that its holding that officers must inventory closed containers

as sealed units constituted dictum. See Houser, 95 Wn.2d at 169 (Doran, J. Pro

Tem., dissenting).

       This argument also fails. In addition to rejecting that argument in Houser

itself, this court rejected an analogous argument in White. In White, the State and

amicus curiae argued that Houser's conclusion that the police unlawfully opened

the vehicle's trunk during the warrantless inventory search was dictum.

135 Wn.2d at 767 n.3. They reasoned that because the Houser court had held that

the unlawfulness ofthe impound decision required suppression of the evidence,

everything else that followed in the decision was surplusage. Id. But we held that

the State and amicus curiae were "incon-ect." Id. We explained:

      "Where a decision rests on two or more grounds, none can be
      relegated to the category of obiter dictum.'" [(quoting Woods v.
      Interstate Realty Co., 337 U.S. 535, 537, 69 S. Ct. 1235,93 L. Ed.
      1524 (1949)).] In Houser, the decision to suppress the evidence could
      rest on two rationales—^the illegality of the impound or the illegality
      of the search. Simply because the unlawfulness of the impound was
      analyzed first does not make the analysis of the inventory search dicta.

Id. (some citations omitted). Thus, Houser''s conclusions about the illegality of the

warrantless inventory were authoritative interpretations ofthe Washington

Constitution.




                                              39
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



        Houser's conclusion that the warrantless inventory was unlawfully

overbroad might also be attacked as resting on two rationales—the illegality of

opening the trunk and the illegality of opening the closed container. But again,

"[sjimply because [one] was analyzed first does not make the analysis ofthe

[second] dicta." M

        Houser is therefore controlling.^^ The State does not ask us to overrule it.

Accordingly, the State and the majority's argument that officers may open closed

containers, as long as they are unlocked, fails.




         See also Boland, 115 Wn.2d at 577-78 (recognizing HouseCs rule about the
permissible scope of a warrantless inventory as a holding); Simpson, 95 Wn.2d at 193
(Utter, C.J., concurring)("In State v. Houser, we held that the legal seizure of a toiletry
bag does not automatically allow for a search of its contents."(citation omitted)); United
States V. Johnson, 936 F.2d 1082, 1084 (9th Cir. 1991)(recognizing//owner's rule about
the permissible scope of a warrantless inventory as an authoritative statement of state
law).

         That is precisely what the Court of Appeals said below and in similar cases.
See Peck, slip op. at 8; Tellvik, slip op. at 5; see also Wisdom, 187 Wn. App. at 675; State
V. VanNess, 186 Wn. App. 148, 163-64, 344 P.3d 713 (2015); State v. Dugas, 109 Wn.
App. 592, 598-99, 36 P.3d 577(2001); of. State v. Dunham, 194 Wn. App. 744, 751, 379
P.3d 958(2016)(recognizing propriety of warrantless inventory search of backpack's
locked pocket, given particularized concerns about danger from knives).



                                              40
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



                                    c. White Directs the Same Result as Houser

       Even a Houser were not controlling, the logic of our decision in White leads

to the same result. There are not separate rules for locked and unlocked closed

containers; all closed containers must be inventoried as sealed units.

       In White, the police conducted a warrantless inventory of an impounded

vehicle. 135 Wn.2d at 765. "During this search, a trunk release button was found

in the unlocked glove box which opened the locked trunk." Id. Inside the trunk,

the police discovered "an unlocked fishing tackle box which, when opened, was

found to contain [drugs] and drug paraphernalia." Id. The State sought to use that

evidence to prosecute the defendant. Id.

       When the case reached this court, we reaffirmed Houser and held that

opening the trunk via the trunk release button violated Houser's "bright line rule."

Id. at 771-72. "Whether a key is needed to unlock the trunk or whether an interior

release is used is of no distinction to the privacy interest of the individual under

article I, section 7 of the Washington State Constitution." Id. at 771. In other

words, we held that opening the trunk was unlawful even though the trunk was

effectively unlocked.

       We rejected the Court of Appeals' view that the accessibility of the searched

item mattered. That court had explained:




                                              41
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCIoud, J., dissenting)



       The risk oftheft or unfounded claims becomes substantial when a
       car's trunk can be opened from an easily-accessible area of the
       passenger compartment. Implicit in the justification for warrantless
       inventory searches of the passenger compartment, including its
       unlocked glove compartment, is the recognition that these are areas a
       would-be thief can easily get into. . . . Because it is no-great secret that
       some cars have trunk release levers in the glove compartment or by
       the driver's seat, the danger of theft of items left in the trunks of those
       cars is far greater than is the case if a car trunk can only be opened
       with a key.

State V. White, 83 Wn. App. 770, 779, 924 P.2d 55 (1996), rev'd, 135 Wn.2d 761.

       Whatever the truth of that observation, we disagreed that it Justified opening

the closed-off space. 135 Wn.2d at 766. We emphasized the importance of

privacy interests under article I, section 7. Id. at 767-68.

       The easily opened trunk is no different from the black zippered nylon case.

All that was required for entry to the trunk was pushing a button, an act no more

difficult than unzipping a zippered case. And Just as anybody with access to the

interior of the vehicle in White could access the trunk, so too could anybody with

access to the interior of the truck access the black zippered nylon case at issue

here.^' The State has not argued that White is incorrect and harmful. Thus, under



          The majority adopts a cramped reading of White that ignores the fact that the
trunk was effectively locked only to those outside the vehicle. Majority at 12-13. Its
position overlooks the reality that to those with access to the interior of the vehicle,
opening the trunk was as easy as opening a middle-seat console or an overhead




                                             42
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



White as well as Houser, opening the black zippered nylon case exceeded the

scope of a permissible Inventory.

                                    d. Our Glove Compartment Dicta Does Not
                                       Require a Different Result

         It is certainly true that Houser's and White's holdings that article I, section 7

protects a person's private affairs in a closed container arguably stands In tension

with White's statement approving the officer's decision to open the glove

compartment during the warrantless inventory. We stated:

               In Houser, we found police could search an unlocked glove
         compartment of an abandoned automobile during an inventory search
         because documents of ownership and registration are kept there and
         because the glove box is a place of temporary storage of valuables.

135 Wn.2d at 766-67. Indeed, the majority relies on the glove compartment

exception, reasoning that "neither logic nor experience illuminates a difference

between an unlocked glove compartment and an unlocked nylon case." Majority

at 14.




sunglasses compartment—and to those without interior access, none of those
compartments, including the trunk, could be opened, absent a forceful intrusion. The
majority's analysis therefore turns on whether the black zippered nylon case was locked,
despite the fact that not all containers can be locked (unless one wraps the container in
chain and padlock) and, further, despite the facts that this container was zipped up,
partially wedged under a seat, and within a vehicle, which is not ordinarily subject to
police search. See Valdez, 167 Wn.2d at 777-78.


                                              43
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       But this is not the case to resolve any tension between our treatment of

closed containers and our treatment of glove compartments during warrantless

inventories. There are three reasons why.

       First, the State has not meaningfully briefed the rationale of Houser's and

White's glove compartment statements, nor has it explained how that rationale also

supports opening closed containers, such as the black zippered nylon case at issue

here. The State made a single passing reference to the seeming glove compartment

rule in a footnote in each of its petitions for review. Peck Corrected Pet. for Discr.

Review at 12 n.3; Tellvik State's Pet. for Discr. Review at 12 n.3, and another

single passing reference to that seeming rule in its response to amici, Resp. to

Amici at 8. It did not file a supplemental brief in this court, and it did not brief the

issue to the Court of Appeals—in either of the two consolidated cases. And given

the State's contention that Houser was a Fourth Amendment decision, it is not

obvious under what logic the State would extend the Fourth Amendment's

treatment of glove compartments to article I, section 7.

       Second, our statement in Houser about the glove compartment was dictum.

Houser did not make a holding about inventorying the glove compartment, nor

does its statement about the glove compartment appear necessary to any of its three

holdings.



                                              44
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       Third, Houser's statement about the glove compartment was limited to an

"abandoned vehicle" with no indicia of ownership, on the theory that "documents

of ownership and registration are kept there." White, 135 Wn.2d at 766-67. This

sounds more like the community caretaking exception to the warrant requirement,

made for situations where the owner is unloiown. That is not the situation here.^^




            The majority attempts to draw on the rationale of the community caretaking
exception by noting,''Perhaps most importantly, one of the officers testified that the
[zippered case]'could very well have registration documents in it.'" Majority at 15
(emphasis added)(quoting PRP(May 10, 2016) at 109; TRP(May 10, 2016) at 161).
Respectfully, I believe this statement is incorrect, both factually and legally. First, the
same officer who supplied that testimony also testified that he was looking for "drugs,"
"weapons," and anything "illegal" when he was conducting the search. PRP(May 10,
2016) at 104; TRP(May 10, 2016) at 156. The majority's accurate, but very limited,
quotation of this "most important[]" testimony leaves an inaccurate impression of the
officer's search.


       Second,just as the scope of an inventory cannot be "enlarged on the basis of
remote risks" of danger, Houser, 95 Wn.2d at 155, neither can it be enlarged on the basis
of remote possibilities of locating custodial information. According to the same deputy,
the zippered case looked "like a CD case." PRP(May 10, 2016) at 108; TRP(May 10,
2016) at 161. The officer said that there was "[n]o telling what could be in it." PRP
(May 10, 2016) at 108; TRP(May 10, 2016) at 161. So the officer did not really testify
that he believed the "CD case" contained registration documents; rather, he speculated
about it.


       Finally, the majority's approach ignores the fact that the officers had no reason to
look for registration documents to determine whether the truck was stolen and who
owned it. They already knew. The record shows that they had already entered the car's
license plate number into a law-enforcement database, and they had already received
information back that the vehicle had been stolen, had been missed, and had been
reported stolen. PRP(May 10, 2016) at 30, 102; TRP(May 10, 2016) at 80, 154. The




                                              45
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 96073-9)
(Gordon McCloud, J., dissenting)



       White's statement that we approved the opening of glove compartments

during warrantless inventories thus appears to "be a stretch," as the Court of

Appeals observed in Wisdom. 187 Wn. App. at 682 n.7.

       In any event, it is inaccurate to state, as the majority does, that"we deemed

intrusion into a car's unlocked glove compartment 'reasonable'" in Houser.

Majority at 15 (quoting Houser, 95 Wn.2d at 155). Whether White created law

about glove compartments is a different issue, and one that I would leave for

another case in which the issue has actually been briefed.

                                        Conclusion


       The majority does more work than it lets on in its relatively quick,

easy-reading 16 pages. It cautions that its "holding is limited," majority at 15, but,

really, it quietly pulls the feet out from underneath our automatic standing doctrine,

abandons article I, section 7's established method of analysis in favor of Fourth

Amendment balancing, and perceives no privacy interests in personal belongings

that people have shielded from public view.

       I respectfully dissent.




factual scenario that justified the community caretaking search in State v. Lynch simply
does not exist here. See 84 Wn. App. 467, 478, 929 P.2d 460 (1996)(reeognizing that an
officer may search "obvious source[s]" inside a vehicle for ownership information after
that vehicle has been broken into and the identity of the owner—that is, the victim—is
unknown).


                                              46
State V. Peck (Michael), No. 96069-1 (consolidated State v. Tellvick (Clark), No. 960'73-9)
(Gordon McCloud, J., dissenting)




                                              47-